Title: From Alexander Hamilton to James McHenry, 19 March 1799
From: Hamilton, Alexander
To: McHenry, James



Private
New York March 19. 1799
Dear Sir

I understand, that the Officers for Connecticut have been appointed & their names published, but I have seen no paper containing them. If so, be so good as to send me the list, and if there have been other appointments since the lists transmitted me, pray let them be added.
Pursuant to your very proper idea of having at the seat of Government of the Chiefs of Different Departments—it seems to me adviseable that you should have some Agent for the Commissariate or provision-branch, to whom applications may be addressed & from whom orders may issue to the different Contractors or sub Agents.
Did those provisions of the “Act for organising &c.” which declares that the Adjutant General shall be ex Officio Depy. Inspector General & which allow the Inspector General a Secretary continue in the Bill when passed?
Is there any arrangement which prevents me calling for the assistance of the Adjutant General when I deem it necessary?
Yrs. truly

A Hamilton
The Secy at War.

 